DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection of the claims, Applicant argues that the limitations provided in the amended independent claims are not directed to an abstract idea as the language improves the completeness and accuracy of an ontology  because extraneous relations are not included in the ontology, leading to reduced storage and processing times and that the claims also improves the performance of a computer by the use of a neural model and as such argues that the claims are not directed to an abstract idea (Amendment, pg. 7 – pg. 8, third para.). Examiner respectfully disagrees. 
The claims recite steps of receiving input data (i.e., a data gathering step), extracting entities having labels from the data (i.e., a data evaluation/analysis step), comparing labels to concepts in an ontology (i.e., a data evaluation step), selecting labels as concepts (i.e., a data evaluation step), identifying relations associated with the concepts as a relation set (i.e., a data evaluation step), determining which relations satisfy relation properties (i.e., a data evaluation step), removing candidate relations not satisfying required relation properties (i.e., a data evaluation and judgement step), building an ontology using the concepts and the relations (i.e., a data storing step), corresponding to steps that are achievable by a human using a pen and paper, and as  a result, the mental processes category of abstract ideas. Removing extraneous relations from an ontology to improve accuracy of relations among textual elements does not provide an improvement to the functioning of a computer or another technology as argued by applicant as such step can be achieved manually by removing text or textual information from paper. Also, retrieving data from storage at a faster rate than would be achieved by a human does not provide an improvement to the functioning of a computer or another technology as such step results from the use of the computer to automate the mental process. The mere automation of the mental process does not integrate the abstract idea into a practical application. See OJP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”).
Applicant also argues that like hypothetical example 39 provided in the subject Matter Eligibility examples that was deemed eligible, the instant claims recite a “neural model trained to identify a candidate relation that satisfies at least one selected from a group consisting of: transitive, symmetric, refinement, and coercion properties”, where the use of a neural model is not a mental process and is not a step that can be performed in a human mind, and as such, argues that the claims recite patent eligible subject matter (Amendment, pg. 8, fourth para. – pg. 9, third para.).
Examiner respectfully disagrees as the use of a trained neural model (defined as a neural network, Applicant’s Original specification, para. [0049]) in performing analysis of text corresponds to mere data processing. Example 30 was considered eligible subject matter because the example claims provided for training of a neural network for facial detection by addressing technological issues related to analyzing images to identify and analyze facial images within the images. The instant limitation merely perform analysis/evaluation of text using the neural model (i.e. a data processing component), corresponding to tying an abstract idea to a generic computer component.
Applicant further argues that the claims recite improvements to the computer related technology of generating an ontology by using a neural model/network, providing improvements to the performance of a computer, and as such, argues that the claims integrate the alleged judicial exception into a practical application (Amendment, pg. 9-10, sec. B)
Examiner respectfully disagrees as provided above as relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible, and performing analysis/evaluation of text using the neural model (i.e. a data processing component) corresponds to tying an abstract idea to a generic computer component. Simply tying an abstract idea to a generic computer component does not provide a practical application as the Alice decision sought to discourage.
Applicant also argues that the claims include limitations “determining which relations in the candidate relation set satisfy required relation properties using a neural model trained to identify a candidate relation that satisfies at least one selected from a group consisting of: transitive, symmetric, refinement, and coercion properties” and “removing candidate relations from the candidate relation set identified by the neural model as not satisfying the required relation properties, thereby removing extraneous relations to improve accuracy of the relations between the candidate concepts” that are specific operations for generating an ontology, and as a result, include an inventive concept (Amendment, pg. 10-11, sec. C). 
Examiner respectfully disagrees as the limitations correspond to well-understood, routine, conventional computer functions of analyzing data as recognized by the court decisions listed in MPEP § 2106.05 and by cited references Delgo and Chen (“On2Vec: Embedding-based Relation Prediction for Ontology Population”) as provided in the rejection below.
Regarding the 35 U.S.C. 103 rejection of the claims, Applicant argues that the wording in the objected-to allowable subject matter of claims 3, 10 and 17 have been modified prior to incorporation in the independent claims, putting the independent claims in condition for allowance (Amendment, pg. 11-12, sec. IV). 
            Examiner respectfully disagrees as the amendment to the claims changes the scope of the claims from analyzing a candidate relation in light of transitive, symmetric, refinement and coercion properties to analyzing the relation in light of one or more of the properties. Reference Delgo discloses “determining which relations in the candidate relation set satisfy required relation properties using a neural model trained to identify a candidate relation that satisfies at least one property” (para. [0037]-[0038]; para. [0081]; para. [0083]-[0085]; para. [0108]; para. [0118]-[0120]; para. [0127],); and “removing candidate relations from the candidate relation set identified by the neural model as not satisfying the required relation properties, thereby removing extraneous relations to improve accuracy of the relations between the candidate concepts” (para. [0083]; para. [0085]; para. [0127]).  
             Applicant’s arguments regarding the references not disclosing the at least one property “selected from a group consisting of transitive, symmetric, refinement, and coercion properties” (Amendment, pg. 11-12, sec. IV) have been considered, but are moot in light of new grounds of rejection with Chen as provided in the rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-15 and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of data analysis without significantly more. The claims 1, 8 and 15 recite steps of receiving input data (i.e., a data gathering step), extracting entities having labels from the data (i.e., a data evaluation/analysis step), comparing labels to concepts in an ontology (i.e., a data evaluation step), selecting labels as concepts (i.e., a data evaluation step), identifying relations associated with the concepts as a relation set (i.e., a data evaluation step),, determining which relations satisfy relation properties (i.e., a data evaluation step), removing candidate relations not satisfying required relation properties (i.e., a data evaluation and judgement step), building an ontology using the concepts and the relations (i.e., a data storing step), corresponding to steps that are achievable by a human using a pen and paper in analyzing text, and as a result, the mental processes category of abstract ideas. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (system, processor, neural model, program product) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because building an ontology using the obtained analyzed concepts and relations from received input corresponds to well-understood, routine, conventional computer functions of storing data as recognized by the court decisions listed in MPEP § 2106.05 and as provided by cited references Clarkson, Ni Tun, Lorge and Mittal (see PTO 892 form), where the determining and removing steps further include conventional functions of analyzing data as provided by references Delgo and Chen (“On2Vec: Embedding-based Relation Prediction for Ontology Population”).
        The dependent claims 4-7, 11-14 and 18-22 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.        Claims 1, 6, 8, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clarkson et al “User-Centric Ontology Population” (“Clarkson”) in view of Ni Tun et al “Ontology Generation through the Fusion of Partial Reuse and Relation Extraction” (“Ni Tun”), Delgo US PGPUB 2018/0232443 A1 (“Delgo”) and Chen “On2Vec: Embedding-based Relation Prediction for Ontology Population” (Chen” - IDS)
    Per Claim 1, Clarkson discloses a system (fig. 1) comprising:           
            receiving a set of input data (Given a textual corpus…, sec. 3); 
            extracting a set of entities from the set of input data using a named-entity recognition (NER) process, each entity having a corresponding label, the corresponding labels making up a label set (Given a textual corpus, we assume there is a domain entity extractor…that produces the set of relevant entities in the corpus… The user refines this set by organizing all instances in IU in concepts. The result is a finite set of user-defined concepts Cu…, sec. 3); 
           comparing the label set to concepts in a set of reference ontologies (aligning the concepts in the user’s conceptualization with concepts of the target ontologies, using a novel hierarchical classification approach…, pg. 113, sec. 1, fifth para.; sec. 3; sec. 3.1); 
          selecting labels that match to concepts in the set of reference ontologies as a candidate concept set (Using the user-defined conceptualization Cu, we scout for ontology candidates that can fit the user data…, sec. 3, pg. 116); 
          building an ontology using the candidate concept set (To perform the final alignment for each user concept cu = iu1, iu2,…,iun, we classify each instance of cu into concepts at target level l of the ontology, and choose the final assignment by majority vote on all instances of cu, weighting each of them by the class probability distribution returned by the classifier…, sec. 3.1, pg. 118)
         Clarkson does not explicitly disclose identifying relations associated with the candidate concepts within the set of reference ontologies as a candidate relation set or building an ontology using the candidate relation set
         However, these features are taught by Ni Tun:
         identifying relations associated with the candidate concepts within the set of reference ontologies as a candidate relation set (fig. 1; Signature S = {C ∪ R ∪ I} is the (disjoint) union of a set C of atomic concepts (C1, C2, ...) representing sets of elements, a set R of atomic roles (P1, P2, ...) representing binary relations between elements…, pg. 319; Relation Extraction, pg. 324); and 
         building an ontology using the candidate concept set and candidate relation set (fig. 1; Interactive review is a process that evaluates the generated PR ontology with its added relations in an interactive style…, pg. 325);
          Clarkson in view of Ni Tun does not explicitly disclose at least one memory component and at least one processor, wherein the at least one processor is configured to perform a method
        However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to implement “at least one memory component “ and “at least one processor, wherein the at least one processor is configured to perform a method” with the suggestion/motivation of preventing a complete overhaul/update of the existing system when new data is available for measurement, by easily removing previous data and introducing new data and preventing a recompilation of the entire computing system, thereby allowing for algorithms that can be used by multiple applications as well as in avoiding a full manual processing of the claimed steps
                 Clarkson in view of Ni Tun does not explicitly disclose determining which relations in the candidate relation set satisfy required relation properties using a neural model trained to identify a candidate relation that satisfies at least one selected from a group consisting of: transitive, symmetric, refinement, and coercion properties or removing candidate relations from the candidate relation set identified by the neural model as not satisfying the required relation properties, thereby removing extraneous relations to improve accuracy of the relations between the candidate concepts
            However, these features are suggested by Delgo that teaches:
            determining which relations in the candidate relation set satisfy required relation properties using a neural model trained to identify a candidate relation that satisfies at least one property (para. [0037]-[0038]; para. [0081]; Each candidate relation for which the classifier emits a probability score higher than a certain pre-specified threshold is then considered a successful mapping…, para. [0083]-[0085]; A comprehensive set of possible relations of interest are enumerated in advance by a human domain expert…, para. [0108]; For each of the candidate relations found in the text and which was deemed as passing a certain fixed confidence/probability threshold, the relation may be aligned into the contextual ontology. This may be done by:, para. [0118]; a. Looking to the subject of the relation. If it is one of the “known party” type entities which are represented in the contextual ontology (e.g. Client company, Service Provider company, the Project), the process may be limited to that entity in the contextual ontology. Otherwise, the relation may be discarded…, para. [0119]; b. For each attribute (property) of the specific entity in the contextual ontology to which the relation is deemed potentially relevant, an inquiry determines if the relation provides a valid value assignment to that attribute…, para. [0120]; para. [0127], comparing candidate relation to known types and attributes as identifying if relation satisfies at least one property); and 
           removing candidate relations from the candidate relation set identified by the neural model as not satisfying the required relation properties, thereby removing extraneous relations to improve accuracy of the relations between the candidate concepts (para. [0083]; para. [0085]; All relations which do not pass a certain pre-set threshold score value may be pruned…, para. [0127], pruning relations as removing extraneous relations, ”to improve accuracy of the relations between the candidate concepts” as non-functional descriptive material as the descriptions are not functionally involved in the steps recited, and as such, does not distinguish the claims from the prior art that teaches the optimizing steps. See in re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385 (Fed.Cir. 1983))
           Clarkson in view of Ni Tun does not explicitly disclose the property selected from a group consisting of transitive, symmetric, refinement, and coercion properties
           However, this feature is taught by Chen (sec. 3.1)
          It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention, to combine the teachings of Ni Tun with the system of Clarkson in arriving at “identifying relations associated with the candidate concepts within the set of reference ontologies as a candidate relation set” and “building an ontology using the candidate relation set”, to combine the teachings of Delgo with the system of Clarkson in view of Ni Tun in arriving at “determining which relations in the candidate relation set satisfy required relation properties using a neural model trained to identify a candidate relation that satisfies at least one property” and “removing candidate relations from the candidate relation set identified by the neural model as not satisfying the required relation properties, thereby removing extraneous relations to improve accuracy of the relations between the candidate concepts” as well as to substitute the properties described in Chen with the relation properties described in Delgo in arriving at property “selected from a group consisting of transitive, symmetric, refinement, and coercion properties”, because such combination would have resulted in enriching the semantics of the ontology (Ni Tun, Abstract), limiting candidates thereby arriving at a context-specific structured representation (Delgo, para. [0018]; para. [0127]]), as well as in characterizing comprehensive relation facts in ontology graphs (Chen, Abstract).
                Per Claim 6, Clarkson in view of Ni Tun, Delgo and Chen discloses the system of claim 1, 
               Delgo discloses disclose wherein disambiguation is performed on at least one entity of the set of entities in response to the at least one entity initially being mapped to at least two labels such that a proper label of the at least two labels is selected (para. [0061]-[0062])            
        Per Claim 8, Clarkson discloses a method comprising:
            receiving a set of input data (Given a textual corpus…, sec. 3); 
            extracting a set of entities from the set of input data using a named-entity recognition (NER) process, each entity having a corresponding label, the corresponding labels making up a label set (Given a textual corpus, we assume there is a domain entity extractor…that produces the set of relevant entities in the corpus… The user refines this set by organizing all instances in IU in concepts. The result is a finite set of user-defined concepts Cu…, sec. 3); 
           comparing the label set to concepts in a set of reference ontologies (aligning the concepts in the user’s conceptualization with concepts of the target ontologies, using a novel hierarchical classification approach…, pg. 113, sec. 1, fifth para.; sec. 3; sec. 3.1); 
          selecting labels that match to concepts in the set of reference ontologies as a candidate concept set (Using the user-defined conceptualization Cu, we scout for ontology candidates that can fit the user data…, sec. 3, pg. 116); 
          building an ontology using the candidate concept set (To perform the final alignment for each user concept cu = iu1, iu2,…,iun, we classify each instance of cu into concepts at target level l of the ontology, and choose the final assignment by majority vote on all instances of cu, weighting each of them by the class probability distribution returned by the classifier…, sec. 3.1, pg. 118)
         Clarkson does not explicitly disclose identifying relations associated with the candidate concepts within the set of reference ontologies as a candidate relation set; or building an ontology using the candidate relation set
         However, these features are taught by Ni Tun:
         identifying relations associated with the candidate concepts within the set of reference ontologies as a candidate relation set (fig. 1; Signature S = {C ∪ R ∪ I} is the (disjoint) union of a set C of atomic concepts (C1, C2, ...) representing sets of elements, a set R of atomic roles (P1, P2, ...) representing binary relations between elements…, pg. 319; Relation Extraction, pg. 324); and 
         building an ontology using the candidate concept set and candidate relation set (fig. 1; Interactive review is a process that evaluates the generated PR ontology with its added relations in an interactive style..., pg. 325);     
         Clarkson in view of Ni Tun does not explicitly disclose determining which relations in the candidate relation set satisfy required relation properties using a neural model trained to identify a candidate relation that satisfies at least one selected from a group consisting of: transitive, symmetric, refinement, and coercion properties or removing candidate relations from the candidate relation set identified by the neural model as not satisfying the required relation properties, thereby removing extraneous relations to improve accuracy of the relations between the candidate concepts
            However, these features are suggested by Delgo that teaches:
            determining which relations in the candidate relation set satisfy required relation properties using a neural model trained to identify a candidate relation that satisfies at least one property (para. [0037]-[0038]; para. [0081]; Each candidate relation for which the classifier emits a probability score higher than a certain pre-specified threshold is then considered a successful mapping…, para. [0083]-[0085]; A comprehensive set of possible relations of interest are enumerated in advance by a human domain expert…, para. [0108]; For each of the candidate relations found in the text and which was deemed as passing a certain fixed confidence/probability threshold, the relation may be aligned into the contextual ontology. This may be done by:, para. [0118]; a. Looking to the subject of the relation. If it is one of the “known party” type entities which are represented in the contextual ontology (e.g. Client company, Service Provider company, the Project), the process may be limited to that entity in the contextual ontology. Otherwise, the relation may be discarded…, para. [0119]; b. For each attribute (property) of the specific entity in the contextual ontology to which the relation is deemed potentially relevant, an inquiry determines if the relation provides a valid value assignment to that attribute…, para. [0120]; para. [0127], comparing candidate relation to known types and attributes as identifying if relation satisfies at least one property); and 
           removing candidate relations from the candidate relation set identified by the neural model as not satisfying the required relation properties, thereby removing extraneous relations to improve accuracy of the relations between the candidate concepts (para. [0083]; para. [0085]; All relations which do not pass a certain pre-set threshold score value may be pruned…, para. [0127], pruning relations as removing extraneous relations, ”to improve accuracy of the relations between the candidate concepts” as non-functional descriptive material as the descriptions are not functionally involved in the steps recited, and as such, does not distinguish the claims from the prior art that teaches the optimizing steps. See in re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385 (Fed.Cir. 1983))
           Clarkson in view of Ni Tun does not explicitly disclose the property selected from a group consisting of transitive, symmetric, refinement, and coercion properties
           However, this feature is taught by Chen (sec. 3.1)
          It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention, to combine the teachings of Ni Tun with the method of Clarkson in arriving at “identifying relations associated with the candidate concepts within the set of reference ontologies as a candidate relation set” and “building an ontology using the candidate relation set”, to combine the teachings of Delgo with the method of Clarkson in view of Ni Tun in arriving at “determining which relations in the candidate relation set satisfy required relation properties using a neural model trained to identify a candidate relation that satisfies at least one property” and “removing candidate relations from the candidate relation set identified by the neural model as not satisfying the required relation properties, thereby removing extraneous relations to improve accuracy of the relations between the candidate concepts” as well as to substitute the properties described in Chen with the relation properties described in Delgo in arriving at property “selected from a group consisting of transitive, symmetric, refinement, and coercion properties”, because such combination would have resulted in enriching the semantics of the ontology (Ni Tun, Abstract), limiting candidates thereby arriving at a context-specific structured representation (Delgo, para. [0018]; para. [0127]]), as well as in characterizing comprehensive relation facts in ontology graphs (Chen, Abstract).
          Per Claim 13, Clarkson in view of Ni Tun, Delgo and Chen discloses the method of claim 8, 
               Method claim 13 and system claim 6 are related as method and the system of using same, with each claimed element's function corresponding to the claimed system step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to claim 6.       
         Per Claim 15, Clarkson discloses to perform a method comprising:
            receiving a set of input data (Given a textual corpus…, sec. 3); 
            extracting a set of entities from the set of input data using a named-entity recognition (NER) process, each entity having a corresponding label, the corresponding labels making up a label set (Given a textual corpus, we assume there is a domain entity extractor…that produces the set of relevant entities in the corpus… The user refines this set by organizing all instances in IU in concepts. The result is a finite set of user-defined concepts Cu…, sec. 3); 
           comparing the label set to concepts in a set of reference ontologies (aligning the concepts in the user’s conceptualization with concepts of the target ontologies, using a novel hierarchical classification approach…, pg. 113, sec. 1, fifth para.; sec. 3; sec. 3.1); 
          selecting labels that match to concepts in the set of reference ontologies as a candidate concept set (Using the user-defined conceptualization Cu, we scout for ontology candidates that can fit the user data…, sec. 3, pg. 116); 
          building an ontology using the candidate concept set (To perform the final alignment for each user concept cu = iu1, iu2,…,iun, we classify each instance of cu into concepts at target level l of the ontology, and choose the final assignment by majority vote on all instances of cu, weighting each of them by the class probability distribution returned by the classifier…, sec. 3.1, pg. 118)
         Clarkson does not explicitly disclose identifying relations associated with the candidate concepts within the set of reference ontologies as a candidate relation set; or building an ontology using the candidate relation set
         However, these features are taught by Ni Tun:
         identifying relations associated with the candidate concepts within the set of reference ontologies as a candidate relation set (fig. 1; Signature S = {C ∪ R ∪ I} is the (disjoint) union of a set C of atomic concepts (C1, C2, ...) representing sets of elements, a set R of atomic roles (P1, P2, ...) representing binary relations between elements…, pg. 319; Relation Extraction, pg. 324); and 
         building an ontology using the candidate concept set and candidate relation set (fig. 1; Interactive review is a process that evaluates the generated PR ontology with its added relations in an interactive style…., pg. 325);
          Clarkson in view of Ni Tun does not explicitly disclose a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors
        However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to implement “at least one memory component and at least one processor, wherein the at least one processor is configured to perform a method” with the suggestion/motivation of preventing a complete overhaul/update of the existing system when new data is available for measurement, by easily removing previous data and introducing new data and preventing a recompilation of the entire computing system, thereby allowing for algorithms that can be used by multiple applications
         Clarkson in view of Ni Tun does not explicitly disclose determining which relations in the candidate relation set satisfy required relation properties using a neural model trained to identify a candidate relation that satisfies at least one selected from a group consisting of: transitive, symmetric, refinement, and coercion properties or removing candidate relations from the candidate relation set identified by the neural model as not satisfying the required relation properties, thereby removing extraneous relations to improve accuracy of the relations between the candidate concepts
            However, these features are suggested by Delgo that teaches:
            determining which relations in the candidate relation set satisfy required relation properties using a neural model trained to identify a candidate relation that satisfies at least one property (para. [0037]-[0038]; para. [0081]; Each candidate relation for which the classifier emits a probability score higher than a certain pre-specified threshold is then considered a successful mapping…, para. [0083]-[0085]; A comprehensive set of possible relations of interest are enumerated in advance by a human domain expert…, para. [0108]; For each of the candidate relations found in the text and which was deemed as passing a certain fixed confidence/probability threshold, the relation may be aligned into the contextual ontology. This may be done by:, para. [0118]; a. Looking to the subject of the relation. If it is one of the “known party” type entities which are represented in the contextual ontology (e.g. Client company, Service Provider company, the Project), the process may be limited to that entity in the contextual ontology. Otherwise, the relation may be discarded…, para. [0119]; b. For each attribute (property) of the specific entity in the contextual ontology to which the relation is deemed potentially relevant, an inquiry determines if the relation provides a valid value assignment to that attribute…, para. [0120]; para. [0127], comparing candidate relation to known types and attributes as identifying if relation satisfies at least one property); and 
           removing candidate relations from the candidate relation set identified by the neural model as not satisfying the required relation properties, thereby removing extraneous relations to improve accuracy of the relations between the candidate concepts (para. [0083]; para. [0085]; All relations which do not pass a certain pre-set threshold score value may be pruned…, para. [0127], pruning relations as removing extraneous relations, ”to improve accuracy of the relations between the candidate concepts” as non-functional descriptive material as the descriptions are not functionally involved in the steps recited, and as such, does not distinguish the claims from the prior art that teaches the optimizing steps. See in re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385 (Fed.Cir. 1983))
           Clarkson in view of Ni Tun does not explicitly disclose the property selected from a group consisting of transitive, symmetric, refinement, and coercion properties
           However, this feature is taught by Chen (sec. 3.1)
          It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention, to combine the teachings of Ni Tun with the product of Clarkson in arriving at “identifying relations associated with the candidate concepts within the set of reference ontologies as a candidate relation set” and “building an ontology using the candidate relation set”, to combine the teachings of Delgo with the product of Clarkson in view of Ni Tun in arriving at “determining which relations in the candidate relation set satisfy required relation properties using a neural model trained to identify a candidate relation that satisfies at least one property” and “removing candidate relations from the candidate relation set identified by the neural model as not satisfying the required relation properties, thereby removing extraneous relations to improve accuracy of the relations between the candidate concepts” as well as to substitute the properties described in Chen with the relation properties described in Delgo in arriving at property “selected from a group consisting of transitive, symmetric, refinement, and coercion properties”, because such combination would have resulted in enriching the semantics of the ontology (Ni Tun, Abstract), limiting candidates thereby arriving at a context-specific structured representation (Delgo, para. [0018]; para. [0127]]), as well as in characterizing comprehensive relation facts in ontology graphs (Chen, Abstract).        
          Per Claim 19, Clarkson in view of Ni Tun, Delgo and Chen discloses the computer program product of claim 15, 
            Product claim 19 and system claim 6 are related as product and the system of using same, with each claimed element's function corresponding to the claimed system step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to claim 6.

3.       Claims 4, 5, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clarkson in view of Ni Tun, Delgo and Chen as applied to claims 1, 8 and 15 above, and further in view of Elkholy et al US 10,242,320 B1 (“Elkholy”)
          Per Claim 4, Clarkson in view of Ni Tun, Delgo and Chen discloses the system of claim 1, 
                Clarkson discloses wherein the NER process includes extracting a first portion of labels of the label set from a first portion of input data of the set of input data using a first NER algorithm (Given a textual corpus, we assume there is a domain entity extractor…that produces the set of relevant entities in the corpus… The user refines this set by organizing all instances in IU in concepts. The result is a finite set of user-defined concepts Cu…, sec. 3);
              Clarkson in view of Ni Tun does not explicitly disclose extracting a second portion of labels of the label set from a second portion of input data of the set of input data using a second NER algorithm
              However, this feature is taught by Elkholy (col. 3, ln 27-41; col. 18, ln 25-44; multiple entity models may be trained for identifying different entities in the text or documents. Each entity model may be trained independently to enable a given model to be tuned for a particular domain…, col. 20, ln 43-53)
               At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Elkholy with the system of Clarkson in view of Ni Tun in arriving at “extracting a second portion of labels of the label set from a second portion of input data of the set of input data using a second NER algorithm”, because such combination would have resulted in enabling a system to capture different interpretations of what an entity is (Elkholy, col. 20, ln 43-53).
        Per Claim 5, Clarkson in view of Ni Tun, Delgo and Chen discloses the system of claim 1, 
              Clarkson in view of Ni Tun does not explicitly disclose wherein each respective ontology of the set of reference ontologies covers a distinct domain 
              However, this feature is taught by Elkholy (col. 3, ln 27-41; col. 18, ln 25-44; multiple entity models may be trained for identifying different entities in the text or documents. Each entity model may be trained independently to enable a given model to be tuned for a particular domain…, col. 20, ln 43-53)
              At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Elkholy with the system of Clarkson in view of Ni Tun in arriving at “wherein each respective ontology of the set of reference ontologies covers a distinct domain”, because such combination would have resulted in enabling a system to capture different interpretations of what an entity is (Elkholy, col. 20, ln 43-53).
           Per Claim 11, Clarkson in view of Ni Tun, Delgo and Chen discloses the method of claim 8, 
               Method claim 11 and system claim 4 are related as method and the system of using same, with each claimed element's function corresponding to the claimed system step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to claim 4.
            Per Claim 12, Clarkson in view of Ni Tun, Delgo and Chen discloses the method of claim 8,
              Method claim 12 and system claim 5 are related as method and the system of using same, with each claimed element's function corresponding to the claimed system step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to claim 5.
            Per Claim 18, Clarkson in view of Ni Tun, Delgo and Chen discloses the computer program product of claim 15, 
               Product claim 18 and system claim 4 are related as product and the system of using same, with each claimed element's function corresponding to the claimed system step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to claim 4.            

4.       Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clarkson in view of Ni Tun, Delgo and Chen as applied to claims 6, 13 and 19 above, and further in view of Shimaoka et al “An Attentive Neural Architecture for Fine-grained Entity Type Classification” (“Shimaoka”)
           Per Claim 7, Clarkson in view of Ni Tun, Delgo and Chen discloses the system of claim 6, 
               Clarkson in view of Ni Tun, Delgo and Chen does not explicitly disclose wherein the disambiguation includes using a bi-directional long short-term memory (LSTM) model based on left and right context of the at least one entity within the set of input data
               However, this feature is taught by Shimaoka (Given an entity mention and its left and right context, our task is to predict its types… At inference, the type k is predicted if yk is greater than 0.5 or yk is the maximum value…, sec. 3.1)
                At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shimaoka with the system of Clarkson in view of Ni Tun, Delgo and Chen in arriving at “where disambiguation includes using a bi-directional long short-term memory (LSTM) model based on left and right context of the at least one entity within the set of input data”, because such combination would have resulted in ensuring each mention/entity is assigned to one label/type of multiple labels/types (Shimaoka, sec. 3.1).
          Per Claim 14, Clarkson in view of Ni Tun and Delgo, Delgo and Chen discloses the method of claim 13,
              Method claim 14 and system claim 7 are related as method and the system of using same, with each claimed element's function corresponding to the claimed system step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to claim 7.
          Per Claim 20, Clarkson in view of Ni Tun, Delgo and Chen discloses the computer program product of claim 19, 
               Product claim 20 and system claim 7 are related as product and the system of using same, with each claimed element's function corresponding to the claimed system step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to claim 7.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited prior art fails to explicitly disclose the combination of limitations recited in claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references Chen (PTO 892 form) on discussions of semantic and hierarchical relations as well as Abhishek on hierarchical label sets.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658